18‐2739
    United States v. Rosario


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 20th day of November, two thousand nineteen.

    PRESENT:
                       ROBERT D. SACK,
                       PETER W. HALL,
                              Circuit Judges.
                       JED S. RAKOFF,*
                              District Judge



    UNITED STATES OF AMERICA,

                                Appellee,

                       v.                                               18‐2739

    CARLOS ROSARIO,

                                Defendant‐Appellant.




    Appearing for Defendant‐Appellant:                 PHILIP L. WEINSTEIN, New York, NY.


    *Judge Jed S. Rakoff, of the United States District Court for the Southern District of New York,
    sitting by designation.
                                                       1
Appearing for Appellee:                      JUSTIN V. RODRIGUEZ (Anna M. Skotko, on the
                                             brief), for Geoffrey S. Berman, United States
                                             Attorney for the Southern District of New York,
                                             New York, NY.




       Appeal from a judgment of the United States District Court for the Southern

District of New York (Pauley, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that this case in which judgment was entered on September 5, 2018 is

REMANDED for further proceedings consistent with this order.

       Defendant‐Appellant Carlos Rosario appeals from a judgment of conviction in the

United States District Court for the Southern District of New York following his guilty

plea. Rosario pled guilty to several offenses related to the sexual exploitation of a minor.

The district court sentenced Rosario to 240 months’ imprisonment, to be followed by a

lifetime of supervised release, imposed a special assessment of $300 and a special

assessment of $5,000 pursuant to the Justice for Victims of Trafficking Act (JVTA). 18

U.S.C. § 3014(a). Rosario appeals the imposition of the $5,000 JVTA assessment. We

assume the parties’ familiarity with the underlying facts, the procedural history, and the

issues on appeal.

       The sole question before us is whether the defendant is a “non‐indigent” offender

for purposes of Section 3014(a).      Section 3014(a) requires that any “non‐indigent”

offender’s sentence include a $5,000 JVTA assessment. 18 U.S.C. § 3014(a). This court has

                                             2
not yet had the opportunity to consider what constitutes indigence for purposes of

Section 3014(a). Rosario argues that because he was assigned counsel, he is indigent, and

the assessment should not have been imposed. He concedes that this argument was not

raised below and we, therefore, review it under a plain error standard.

       We generally have declined to articulate precise standards for assessing the district

court’s imposition of a particular sentence, see United States v. Pereira, 465 F.3d 515, 524

(2d Cir. 2006), and are hesitant to require any specific incantations or utterances by the

district court, see United States v. Rattoballi, 452 F.3d 127, 138 (2d Cir. 2006), abrogated in

part on other grounds by Kimbrough v. United States, 552 U.S. 85 (2007). Nevertheless,

district courts “must adequately explain the chosen sentence to allow for meaningful

appellate review.” Gall v. United States, 552 U.S. 38, 50 (2007).

       The record is unclear as to why and how the district court determined that Rosario

was not indigent for purposes of Section 3014(a). While the district court explicitly

adopted the Presentence Investigation Report (PSR), which had recommended the JVTA

assessment, the PSR contained no specific finding with respect to Rosario’s indigency,

but it in fact concluded that no fine should be imposed because of Rosario’s “limited

known financial resources.” PSR at 34. Although the non‐imposition of fines may not be

determinative in establishing indigency under Section 3014(a), we believe that in this

instance the issue would be better resolved by the district court in accordance with United

States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994). See United States v. Aregbeyen, 251 F.3d 337,


                                               3
338‐39 (2d Cir. 2001) (per curiam). We remand this matter to the district court so it may

clarify the basis for imposing the $5,000 JVTA assessment and may supplement the record

with specific findings regarding Rosario’s non‐indigency. See id at 339 (remanding for

findings regarding defendant’s ability to pay a fine when grounds to impose the fine were

unclear from the record). The district court, if it sees fit, may further develop the record

with regard to Rosario’s present financial condition and his predicted earnings capacity.

We retain jurisdiction to hear Rosario’s claims once the record has been supplemented.

Id. (citing Jacobson, 15 F.3d at 22). The parties shall notify this Court once the district court

has issued its decision.

       For the foregoing reasons, pursuant to United States v. Jacobson, 15 F.3d 19 (2d Cir.

1994), we hereby REMAND the judgment of the district court for further proceedings

consistent with this order.




                                     FOR THE COURT:
                                     CATHERINE O’HAGAN WOLFE, Clerk of Court




                                               4